Title: From George Washington to Major Henry Lee, Jr., 24 July 1780
From: Washington, George
To: Lee, Henry Jr.


					
						Dr Sir,
						Head Quarters [Preakness, N.J.] July 24th 1780
					
					I am informed by General Foreman that there is a great number of horses in those parts of monmouth County within the Enemy’s power belonging to disaffected persons. To prevent the Enemy’s having the benefit of these and to have it ourselves—you will immediately set about driving off from the part of the Country under the above description all the horses fit for waggon or riding service—and deliver them to the Quarter Master Genl, giving certificates to the persons from whom they are taken, descriptive as far as you can of the quality and value of the horses—You will do the same with respect to fat Cattle, delivering these to the Commissary General.
					The moment you have executed this business you will proceed to

Easton where you will receive directions from the Qr Mr Genl for an impress of Teams in Pennsylvania.
					These objects are of the greatest importance at the present juncture, and I am persuaded you will execute them with your usual prudence decision and celerity.
					I wish you to consult General Foreman for what relates to Monmouth. I am with the greatest regard Your Most obet servant
					
						Go: Washington
					
				